Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Applicant’s arguments, filed 1/1/2021, have been fully considered.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objects are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

New Grounds of Rejection
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 14 and 16-24 are rejected under 35 U.S.C. 103 as being unpatentable over Olezak (Arch Microbiol, 2012) in view of Halkai (Journal of Clinical and Diagnostic Research, 2017).   Olezak teaches a pharmaceutical composition for the treatment of P. gingivalis in periodontitis patients comprising the antibacterial compound gallium (III) protoporphyrin IX (corresponding to instant formula (I) where R2 and R4 are methyl; R3 is vinyl, R1 is hydrogen, and M is gallium (III)) is an effective antimicrobial agent of a topical infection caused by a bacterium expressing a high-affinity cell-surface hemin receptor in combination with light) (abstract; page 720, first column, first full paragraph, to page 723, second column, last paragraph).   The composition includes targeting proteins (abstract).  The counter ion of the gallium (III) protoporphyrin IX is chloride (page 720, first column, second full paragraph) which satisfies instant formula (II).  
Olezak fails to teach “and a plurality of nanoparticles” required by claim 14.
Halkai teaches silver nanoparticles derived from endophytic fungi effectively treat P. gingivalis in periodontitis patients (abstract; results).
 max about 405 nm” (claim 22), “wherein said infection is a topical skin, or body or an inner body cavity that is accessible to light irradiation” (claim 23), “said bacterium comprises Staphylococcus aureus, Methicillin-resistant Staphylococcus aureius (MRSA),... and Bacillus anthracis” (claim 24) are intended use limitations of the pharmaceutical composition.  The recitation of an intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In the present case, the composition rendered obvious by Olezak and Halkai as set forth above is structurally identical to the instant composition.  As a composition cannot be separated from its properties, the composition of Olezak and Halkai must be capable of performing the intended use limitations recited above. 
Applicant argues that Olezak fails to teach “a plurality of nanoparticles.”


Notes and Comments
Regarding applicant’s request to the examiner for an interview prior to sending out the next office action, the examiner did not contact applicant because an interview was not deemed by the examiner to be useful at this time.  Upon reviewing this office action, if applicant would like an interview, one will be granted.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL W DICKINSON whose telephone number is (571)270-3499.  The examiner can normally be reached on M-F 9 AM to 7:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/PAUL W DICKINSON/Primary Examiner, Art Unit 1618                                                                                                                                                                                                        


March 11, 2021